Citation Nr: 0302500	
Decision Date: 02/10/03    Archive Date: 02/19/03	

DOCKET NO.  99-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for dementia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran, who had active service from 
November 1948 to November 1951, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

In December 2000 the Board returned the case to the RO for 
additional development.  After completion of the requested 
development, the case was returned to the Board for further 
appellate review.  

A statement dated in September 2002 from the veteran's wife 
forwarded to the Board by a Member of Congress could possibly 
be construed as an informal claim for service connection for 
post-traumatic stress disorder.  However, this matter is not 
before the Board because it has not been prepared for 
appellate review.  Accordingly, this matter is referred to 
the RO for clarification and any appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Dementia was not manifested during service, or for many 
years following separation from service, and is not shown to 
be causally or etiologically related to service.  


CONCLUSION OF LAW

Dementia was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
April 1999 rating decision, the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the reason 
his claim was denied.  In addition, letters to the veteran 
dated in January and March 2001 specifically notified the 
veteran of the provisions of the VCAA, including the division 
of responsibilities between the VA and the veteran in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  In 
addition, the veteran has been afforded VA examinations, and 
one of those examinations contains an opinion addressing the 
medical question presented in this case, specifically the 
etiology of the veteran's dementia.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the issue on appeal has been obtained.  Simply put, the 
record is complete.  Accordingly, the case is now ready for 
appellate review.  

Background and Evidence

The veteran's service medical records contain no evidence of 
treatment or diagnosis of a psychiatric disorder.  

A report of a VA examination performed in July 1982 shows 
that following the examination no mental disorder was 
diagnosed.  A nervous condition by history was recorded.  

Private medical records dated between 1966 and 1999 show that 
in July 1999 the veteran was seen with complaints of memory 
problems.  It was noted that the veteran was becoming more 
and more forgetful.  The pertinent assessment following the 
examination was progressive memory loss with dementia.  Prior 
to that date a medical record dated in June 1967 records a 
complaint of nervousness and a record dated in January 1980 
contains a pertinent assessment of chronic depressive 
reaction.  A medical certificate signed by a private 
physician in March 1980 shows diagnoses of obesity and 
chronic depressive reaction.  A record dated in August 1982 
shows the veteran was seen for a chronic anxiety disorder.  
Following a diagnosis of progressive memory loss with 
dementia in July 1994, the veteran was diagnosed as having 
Alzheimer's disease in December 1994.  Subsequent records 
reflect treatment for Alzheimer's disease.  

A record of a private examination of the veteran in 
August 1994 by David M. Blake, M.D. refers to a memory 
decline since 1990 of no specific etiology.  Following the 
examination the impression was that the veteran had a 
progressive decline in memory which Dr. Blake believed was 
due to Alzheimer's disease.  

A report of a VA examination performed in February 1999 shows 
the veteran was evaluated for post-traumatic stress disorder 
(PTSD).  The examination report indicates that the examiner 
was of the opinion that it was impossible to establish 
whether or not the veteran had PTSD because of his poor 
memory.  Following the examination, which includes 
psychological testing, the diagnosis was dementia.  

VA medical records dated in 1999 and 2000 show continuing 
treatment for, and assessments of dementia and/or Alzheimer's 
disease.  

A report of a VA examination performed in May 2001 shows the 
veteran's claims file and medical records were reviewed by 
the examiner.  Following the examination the pertinent 
diagnosis was dementia, mixed type, which appeared most 
consistent with the Alzheimer's type, also associated with a 
history of alcohol abuse.  The examiner offered an opinion 
that the evidence did not support a claim that the current 
dementia was etiologically related to service.  The examiner 
explained that it was likely the dementia was a consequence 
of spontaneously occurring underlying illness.  He explained 
further that to a small degree there could have been some 
nonmilitary contribution/accelerations to the dementia 
including a recent blow to the head by a neighbor, open heart 
surgery, loss of consciousness associated with a motor 
vehicle accident at age 16 years of age and alcohol abuse.  

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(b).  Generally to prove 
service connection the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of an inservice 
occurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the inservice disease or injury.  Pond v. West, 3 Vet. 
App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Based on this evidence and record, the Board finds that 
service connection for dementia and/or Alzheimer's disease is 
not warranted.  The record clearly shows that this disability 
was not manifested during service, or for decades following 
the veteran's separation from service.  The record reflects 
that complaints of memory impairment were not manifested 
prior to approximately 1990 with a diagnosis of dementia and 
Alzheimer's disease recorded in 1994.  Thus, the veteran's 
dementia is not shown to be directly related to his period of 
service.  

There is also no medical evidence which suggests that the 
veteran's dementia and/or Alzheimer's disease was in any way 
causally or etiologically related to service.  In this 
regard, there is no statement or opinion from any physician 
indicating that the veteran's dementia is related to service.  
In fact, the one medical opinion of record specifically 
indicates that the veteran's dementia is not related to 
service.  In this regard, the examiner who performed the 
May 2001 examination and reviewed all available medical 
records, indicated that rather than the dementia being 
etiologically related to service, the disability was likely a 
consequence of a spontaneously occurring underlying disease.  
The examiner also indicated that there could possibly be some 
other nonmilitary contributions or accelerations to the 
dementia, but no suggestion that any of them were related to 
service.  

Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  Simply put, there is no competent medical 
evidence of record which offers an opinion that the veteran's 
dementia is in any way related to service.  While the veteran 
and his wife are clearly of the opinion that his dementia 
should be service connected, the Board would point out that 
the veteran and his wife are not medical professionals and do 
not have the requisite medical expertise needed to provide a 
competent medical opinion regarding the etiology of his 
dementia.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1994).  

Accordingly, since there is not an approximate balance of 
positive and negative evidence on the relevant question as to 
the etiology of the veteran's disability there is no benefit 
of the doubt which can be resolved in the veteran's favor.  
Therefore, service connection for dementia is not warranted.  


ORDER

Service connection for dementia is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

